      Case 1:19-sw-05874-KMT Document 3 Filed 10/01/19 USDC Colorado Page 1 of 1
  AO 93 (Rev. 11/13) Search and Seizure Warrant (page 2)




                                                                         Return
Case No.:                                Date and time warrant executed:            Copy of warrant and inventory left with:
 {q~S'W-05'J74~~                         09/;o/bXJrQ        1;2.'i~;;;/VI            /)/A-     (3A'v1iHL-,    J    P«_£SIo N     t?y~£
Inventory made in the presence of:
          VIA fMfH L-                J       rl!.UTo(1)         llyNl/£;
                                                                 ~f(]z itt-                     CbWt/J'£L             J


Inventory of the property taken and name of any person(s) seized:


            I/-cco U~                     {N ForA MA:1i          ()II)     Fa~     Til-£.          G 4IS          /I-C&   t-Ll\)r-

            A-SS' OC.-I ~D                      ().}(n+          tAS'E/LNfh11 £_          ~a.;t-                  ,4-1
             jab      I   ~W\/IlO(:+~_         -t-r        Accou_N'I         11l/H;IL(r1/15f7()(i)        Ull-J ,l2£C£fVSIj

              I II)       /I-   Dfer / f141._         t:I L£.     tll.4-    £A1(t,/ L .        FILED
                                                                                    UNITED STATES DISTRICT COURT
                                                                                         DENVER, COLORADO
                                                                                                 10:30 am, Oct 01, 2019

                                                                                      JEFFREY P. COLWELL, CLERK




                                                                   Certification

        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.




                                                                                          Executing officer's signature


                                                                         /htM1        t. Kt2di; ( [)7_£q/l~I!cf'_Uclr
                                                                                             Printed name and title



                                                                                                                                 I
